Title: From Thomas Jefferson to Miles Cary, 23 June 1790
From: Jefferson, Thomas
To: Cary, Miles



Sir
New York June 23. 1790.

I duly received your favor of Apr. 23. and should have been very happy to have served you by an appointment to a clerkship as you desired; but that I found the offices full, and made it a point not to remove those who were in possession. So that I have not had one single appointment to make. Indeed these posts are so little lucrative that they are hardly worth a gentleman’s coming for from any distance. 500. dollars a year to a person who is to board and lodge himself and to do much drudgery in writing is very scanty in a city. I am with great esteem Sir Your most humble servt.,

Th: Jefferson

 